
	
		III
		110th CONGRESS
		1st Session
		S. RES. 379
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2007
			Mr. Hatch (for himself
			 and Mr. Bennett) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating Thursday, November 15, 2007, as
		  Feed America Thursday.
	
	
		Whereas Thanksgiving Day celebrates the spirit of selfless
			 giving and an appreciation for family and friends;
		Whereas the spirit of Thanksgiving Day is a virtue upon
			 which the Nation was founded;
		Whereas, according to the Department of Agriculture,
			 roughly 35,000,000 people in the United States, including 12,000,000 children,
			 continue to live in households that do not have an adequate supply of food;
			 and
		Whereas selfless sacrifice breeds a genuine spirit of
			 thanksgiving, both affirming and restoring fundamental principles in our
			 society: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 Thursday, November 15, 2007, as Feed America Thursday;
			 and
			(2)encourages the
			 people of the United States to sacrifice 2 meals on Thursday, November 15,
			 2007, and to donate the money that they would have spent on food to a religious
			 or charitable organization of their choice for the purpose of feeding the
			 hungry.
			
